Currey, C. J., dissenting:
In my judgment, the answer, when examined as a whole, does not traverse the allegation of the complaint charging him with notice of the existence of the instrument bearing date the 13th of March, 1851. He first lays the foundation for his denial of notice by denying that such instrument was a mortgage, and then says in substance that he had not notice of the mortgage. The case, in my opinion, falls within Brown v. Scott, 25 Cal. 189. I am of opinion the judgment should be reversed and a judgment entered for the plaintiffs, declaring the premises subject to the mortgage. I may hereafter express my opinion more fully on the subject.
Mr. Justice Sanderson did not express any opinion.